DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, Evans et a., (US 2005/0225530 A1) failed to disclose assigning a process to the third-party application, and starting the third-party application through the assigned process; identifying the third-party application currently run by the terminal and an activity page currently displayed by the third-party application; capturing a handle event generated by the handle device connected to the terminal; analyzing the handle event to obtain an analyzing result, and converting the analyzing result to a first touch event used for controlling the activity page; transmitting the first touch event to the third-party application for execution, so that the third-party application controls the activity page: and recycling the assigned process and releasing resources allocated for the assigned process when the third-party application exits.
Instead, Evans discloses issuing, from the application, a call to enumerate a suitability of input devices installed in the system, the call including an array of actions that the application uses; in response to the application call, examining the input devices installed on the system by comparing controls on the input devices with actions used by the application; ranking the input devices based on the comparison;  and providing the application with at least the highest ranked input device that most closely matches the actions of the application.
Regarding claim 14, the prior art of record, Evans et a., (US 2005/0225530 A1) failed to disclose an apparatus for adapting a handle device to a third-party application, comprising a memory storing computer readable instructions and a processor in communication with the memory, wherein the processor is configured to run a shield environment and execute the computer readable instructions to cause the apparatus to: assign a process to the third-party application, and starting the third-party application through the assigned process; identify the third-party application currently run by the 
Instead, Evans discloses a system comprising a memory having instructions for issuing, from the application, a call to enumerate a suitability of input devices installed in the system, the call including an array of actions that the application uses; in response to the application call, examining the input devices installed on the system by comparing controls on the input devices with actions used by the application; ranking the input devices based on the comparison;  and providing the application with at least the highest ranked input device that most closely matches the actions of the application.
Regarding claim 20, the prior art of record, Evans et a., (US 2005/0225530 A1) failed to disclose a non-transitory storage medium storing computer readable instructions for adapting a handle device to a third-party application, the computer readable instructions, when executed by a processor, causing the processor to: assign a process to the third-party application, and starting the third-party application through the assigned process; identify the third-party application currently run by the processor and an activity page currently displayed by the third-party application; capture a handle event generated by the handle device connected to the processor; analyze the handle event to obtain an analyzing result, and converting the analyzing result to a first touch event used for controlling the activity page;[[ and]] transmit the first touch event to the third-party application for execution, so that the third- party application controls the activity page: and 8Application No. 16/994,087Atty Docket No. 514935.5000635 (19PCT080/US)recycle the assigned process and release resources allocated for the assigned process when the third-party application exits.
Instead, Evans discloses a system comprising a memory having instructions for issuing, from the application, a call to enumerate a suitability of input devices installed in the system, the call including an array of actions that the application uses; in response to the application call, examining the input devices installed on the system by comparing controls on the input devices with actions used by the application; ranking the input devices based on the comparison;  and providing the application with at least the highest ranked input device that most closely matches the actions of the application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194